Townsend, J.,
concurring specially. Although I concur in the judgment of affirmance I do not agree to all that is said in the opinion.
1. As to a sufficient interest appearing in the plaintiff to the real estate alleged to have been damaged to authorize recovery, attention is called to special ground 4 of the amended motion for new trial which contends that the recovery for damage to the shrubbery, yard, water pipe and other fixtures attached to the realty is without evidence to support it in that the plaintiff neither pleaded nor proved ownership of the realty. Applying the rule that the evidence must be construed in favor of the verdict, where, as here, the petition alleges that the property is the home of plaintiff and that “his shrubbery”, “his water pipe”, and “his driveway” have been damaged, and where in his testimony he also applies the first person singular to these objects, in the absence of anything in the record raising a question as to the quality or quantity of ownership involved, it may be inferred that the plaintiff has such interest in the realty as will permit maintenance of the suit.
2. Facts positively alleged are constructive admissions, and the pleader is precluded from disputing their truth, whether they be true or false. Armour v. Lunsford, 192 Ga. 598 (15 S. E. 2d 886). A defendant is bound by the admissions contained in his answer. Cook v. Cochran, 42 Ga. App. 478 (156 S. E. 465); Wofford Oil Co. of Ga. v. Story, 52 Ga. App. 496 (183 S. E. 840).
As to the question of title to the automobile, although evidence introduced without objection shows quite a conflict as to whether the plaintiff owned the automobile or his wife owned it, paragraph 4 of the petition as follows: “Petitioner’s 1953 Buick Riviera automobile was parked in the driveway immediately adj acent to the right side of his home” was admitted by the answer. Accordingly, grounds 5 and 6 of the amended motion for a new trial, *493which in effect directed a finding that the title to the automobile was in the plaintiff, show no error, since these pleadings excluded any issue as to that subject.